Exhibit 10.1

Execution Version

 

TAX RECEIVABLE AGREEMENT

by and among

SOLARIS OILFIELD INFRASTRUCTURE, INC.

CERTAIN OTHER PERSONS NAMED HEREIN,

YORKTOWN ENERGY PARTNERS X, L.P., AS AGENT

and

SOLARIS SUB MANAGER LLC, AS AGENT

 

DATED AS OF MAY 17, 2017



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of May 17, 2017, is
hereby entered into by and among Solaris Oilfield Infrastructure, Inc., a
Delaware corporation (the “Corporate Taxpayer”), the TRA Holders and the Agents.

RECITALS

WHEREAS, the Corporate Taxpayer is the managing member of Solaris Oilfield
Infrastructure, LLC, a Delaware limited liability company (“Solaris LLC”), an
entity classified as a partnership for U.S. federal income tax purposes, and
holds limited liability company interests in Solaris LLC;

WHEREAS, Solaris LLC and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes will have in
effect an election under Section 754 of the Internal Revenue Code of 1986, as
amended (the “Code”), for each Taxable Year in which an Exchange occurs, which
election is expected to result, with respect to the Corporate Taxpayer, in an
adjustment to the Tax basis of the assets owned by Solaris LLC and such
Subsidiaries;

WHEREAS, the TRA Holders currently hold (and their permitted transferees may in
the future hold) Units and may transfer all or a portion of such Units in one or
more Exchanges (as defined herein), and as a result of such Exchanges, the
Corporate Taxpayer is expected to obtain or be entitled to certain Tax benefits
as further described herein;

WHEREAS, this Agreement is intended to set forth the agreements among the
parties hereto regarding the sharing of the Tax benefits realized by the
Corporate Taxpayer as a result of Exchanges;

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Accrued Amount” has the meaning set forth in Section 3.1(b) of this Agreement.

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for U.S. federal income Taxes of (i) the Corporate Taxpayer, and
(ii) without duplication, Solaris LLC, but only with respect to Taxes imposed on
Solaris LLC and allocable to the Corporate Taxpayer; provided that the actual
liability for U.S. federal income Taxes of the Corporate Taxpayer shall be
calculated assuming deductions of (and other impacts of) state and local income
and franchise Taxes are excluded.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agent” means (i) with respect to Yorktown X, any of its assignees that are
partners in Yorktown X, and any subsequent assignees that are Affiliates of such
partner in Yorktown X, Yorktown Agent, and (ii) with respect to all other TRA
Holders, Solaris Sub Manager LLC, a Delaware limited liability company, or such
other Person designated as such pursuant to Section 7.6(c).

“Agreed Rate” means a per annum rate of LIBOR plus 150 basis points.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Amended Schedule” has the meaning set forth in Section 2.3(b) of this
Agreement.

“Assumed State and Local Tax Rate” means, with respect to any Taxable Year,
(a) the sum of the products of (i) the Corporate Taxpayer’s income and franchise
tax apportionment rate(s) for each state and local jurisdiction in which Solaris
LLC or the Corporate Taxpayer files an income or franchise tax return for the
relevant Taxable Year and (ii) the highest corporate income and franchise tax
rate(s) for each state and local jurisdiction in which Solaris LLC or the
Corporate Taxpayer files an income or franchise tax return for each relevant
Taxable Year, reduced by (b) the product of (i) the Corporate Taxpayer’s
marginal U.S. federal income tax rate for the relevant Taxable Year and (ii) the
rate calculated under clause (a).

“Attributable” has the meaning set forth in Section 3.1(b) of this Agreement.

“Basis Adjustment” means any adjustment to the Tax basis of a Reference Asset
(as calculated under Section 2.1 of this Agreement) as a result of an Exchange
and the payments made pursuant to this Agreement with respect to such Exchange,
including, but not limited to: (i) under Sections 734(b) and 743(b) of the Code
(in situations where, following an Exchange, Solaris LLC remains classified as a
partnership for U.S. federal income tax purposes); and (ii) under Sections
732(b), 734(b) and 1012 of the Code (in situations where, as a result of one or
more Exchanges, Solaris LLC becomes an entity that is disregarded as separate
from its owner for U.S. federal income tax purposes). Notwithstanding any other
provision of this Agreement, the amount of any Basis Adjustment resulting from
an Exchange of Units shall be determined without regard to any Pre-Exchange
Transfer of such Units, and as if such Pre-Exchange Transfer had not occurred.
For the avoidance of doubt, payments made under this Agreement shall not be
treated as resulting in a Basis Adjustment to the extent such payments are
treated as Imputed Interest.

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

“Board” means the board of directors of the Corporate Taxpayer.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

3



--------------------------------------------------------------------------------

“Call Right” has the meaning set forth in the Solaris LLC Agreement.

“Change of Control” means the occurrence of any of the following events or
series of related events after the IPO Date:

 

  (i) any Person (excluding any Qualifying Owner or any group of Qualifying
Owners acting together which would constitute a “group” for purposes of Section
13(d) of the Exchange Act, and excluding a corporation or other entity owned,
directly or indirectly, by the stockholders of the Corporate Taxpayer in
substantially the same proportions as their ownership of stock of the Corporate
Taxpayer) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporate Taxpayer representing more than 50% of the combined
voting power of the Corporate Taxpayer’s then outstanding voting securities; or

 

  (ii) there is consummated a merger or consolidation of the Corporate Taxpayer
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, the voting securities of the
Corporate Taxpayer immediately prior to such merger or consolidation do not
continue to represent or are not converted into more than 50% of the combined
voting power of the then-outstanding voting securities of the Person resulting
from such merger or consolidation or, if the surviving company is a Subsidiary,
the ultimate parent thereof; or

 

  (iii) the stockholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporate Taxpayer of all or substantially all of
the Corporate Taxpayer’s assets, other than such sale or other disposition by
the Corporate Taxpayer of all or substantially all of the Corporate Taxpayer’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Corporate Taxpayer in
substantially the same proportions as their ownership of the Corporate Taxpayer
immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of the Corporate Taxpayer
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the shares of, an entity which owns, either directly or through a Subsidiary,
all or substantially all of the assets of the Corporate Taxpayer immediately
following such transaction or series of transactions.

“Class A Shares” means shares of Class A common stock of the Corporate Taxpayer.

“Code” has the meaning set forth in the Recitals of this Agreement (or any
successor U.S. federal income Tax statute).

 

4



--------------------------------------------------------------------------------

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporate Taxpayer” has the meaning set forth in the preamble to this
Agreement.

“Corporate Taxpayer Return” means the U.S. federal income Tax Return of the
Corporate Taxpayer (including any consolidated group of which the Corporate
Taxpayer is a member, as further described in Section 7.12(a) of this Agreement)
filed with respect to Taxes of any Taxable Year.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Payment Schedule or Amended Schedule, if any, in existence at the time
of such determination.

“Default Rate” means a per annum rate of LIBOR plus 550 basis points.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

“Dispute” has the meaning set forth in Section 7.9(a) of this Agreement.

“Disputing Party” has the meaning set forth in Section 7.10 of this Agreement.

“Early Termination” has the meaning set forth in Section 4.1 of this Agreement.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Effective Date” has the meaning set forth in Section 4.4 of
this Agreement.

“Early Termination Notice” has the meaning set forth in Section 4.4 of this
Agreement.

“Early Termination Payment” has the meaning set forth in Section 4.5(b) of this
Agreement.

“Early Termination Rate” means a per annum rate of LIBOR plus 100 basis points.

“Early Termination Schedule” has the meaning set forth in Section 4.4 of this
Agreement.

“Exchange” means any transfer of Units by a TRA Holder, or by a permitted
transferee of such TRA Holder, pursuant to the Solaris LLC Agreement, to Solaris
LLC or to the Corporate Taxpayer in connection with the IPO or pursuant to the
Redemption Right or the Call Right, as applicable.

 

5



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

“Exchange Date” means each date on which an Exchange occurs.

“Exchange Notice” has the meaning given to the term “Redemption Notice” in the
Solaris LLC Agreement.

“Exchange Schedule” has the meaning set forth in Section 2.1 of this Agreement.

“Expert” means Ernst & Young, LLP or such nationally recognized expert in the
particular area of disagreement as is mutually acceptable to the parties.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for U.S. federal income Taxes of (i) the Corporate Taxpayer, and
(ii) without duplication, Solaris LLC, but only with respect to Taxes imposed on
Solaris LLC and allocable to the Corporate Taxpayer (using the same methods,
elections, conventions, U.S. federal income tax rate and similar practices used
on the relevant Corporate Taxpayer Return), but computed without taking into
account (i) any Basis Adjustments, (ii) any deduction attributable to Imputed
Interest for the Taxable Year, and (iii) any Post-IPO TRA Benefits. For the
avoidance of doubt, Hypothetical Tax Liability shall be determined without
taking into account the carryover or carryback of any U.S. federal income Tax
item (or portions thereof) that is attributable to any Basis Adjustments,
Imputed Interest, and any Post-IPO TRA Benefits. Furthermore, the Hypothetical
Tax Liability shall be calculated assuming deductions of (and other impacts of)
state and local income and franchise Taxes are excluded.

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code with respect to the Corporate Taxpayer’s payment
obligations under this Agreement.

“IPO” means the initial public offering of shares by the Corporate Taxpayer.

“IPO Date” means the closing date of the IPO.

“IRS” means the U.S. Internal Revenue Service.

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR rate reported, on the date two (2) calendar days prior to the
first day of such period, on the Telerate Page 3750 (or if such screen shall
cease to be publicly available, as reported on Reuters Screen page “LIBOR01” or
by any other publicly available source of such market rate) for London interbank
offered rates for United States dollar deposits for such period.

“Majority TRA Holders” means, at the time of any determination, TRA Holders who
would be entitled to receive more than fifty percent (50%) of the aggregate
amount of the Early Termination Payments payable to all TRA Holders hereunder
(determined using such calculations of Early Termination Payments reasonably
estimated by the Corporate Taxpayer) if the Corporate Taxpayer had exercised its
right of early termination on such date.

 

6



--------------------------------------------------------------------------------

“Market Value” means the closing price of the Class A Shares on the applicable
Exchange Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided, that if the closing price is not reported by Bloomberg
L.P. for the applicable Exchange Date, then the Market Value means the closing
price of the Class A Shares on the Business Day immediately preceding such
Exchange Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided further that if the Class A Shares are not then listed
on a national securities exchange or interdealer quotation system, “Market
Value” means the cash consideration paid for Class A Shares, or the fair market
value of the other property delivered for Class A Shares, as determined by the
Board in good faith.

“Material Objection Notice” has the meaning set forth in Section 4.4 of this
Agreement.

“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer of one or more Units (i) that occurs
prior to an Exchange of such Units, and (ii) to which Section 743(b) of the Code
applies.

“Post-IPO TRA” means any tax receivable agreement (or comparable agreement)
entered into by the Corporate Taxpayer or any of its Subsidiaries pursuant to
which the Corporate Taxpayer is obligated to pay over amounts with respect to
tax benefits resulting from any net operating losses or other tax attributes to
which the Corporate Taxpayer becomes entitled as a result of a transaction
(other than any Exchanges) after the date of this Agreement.

“Post-IPO TRA Benefits” means any tax benefits resulting from net operating
losses or other tax attributes with respect to which the Corporate Taxpayer is
obligated to make payments under a Post-IPO TRA.

“Qualifying Owners” means (i) William A. Zartler, or any company of which he is
the manager, managing member or he otherwise controls, including, but not
limited to, Solaris Energy Capital, LLC, (ii) any wife, lineal descendant, legal
guardian or other legal representative or estate of the principal member named
in clause (i) above; (iii) any trust of which at least one of the trustees is a
person described in clause (i) or (ii) above, (iv) Yorktown X and any affiliated
funds or investment vehicles managed by Yorktown Partners, LLC, (v) Loadcraft
Site Services, LLC, (vi) any affiliated funds or investment vehicles managed by
any of the persons described in clause (v) above, and (vii) any general partner,
managing member, principal or managing director of any of the persons described
in clause (iv) or (v) above.

 

7



--------------------------------------------------------------------------------

“Realized Tax Benefit” means, for a Taxable Year, the sum of (i) the excess, if
any, of the Hypothetical Tax Liability for such Taxable Year over the Actual Tax
Liability for such Taxable Year and (ii) the State and Local Tax Benefit for
such Taxable Year. If all or a portion of the Actual Tax Liability for the
Taxable Year arises as a result of an audit by the IRS of any Taxable Year, such
liability and the corresponding Hypothetical Tax Liability shall not be included
in determining the Realized Tax Benefit unless and until there has been a
Determination with respect to such Actual Tax Liability.

“Realized Tax Detriment” means, for a Taxable Year, the sum of (i) the excess,
if any, of the Actual Tax Liability over the Hypothetical Tax Liability for such
Taxable Year and (ii) the State and Local Tax Detriment for such Taxable Year.
If all or a portion of the Actual Tax Liability for the Taxable Year arises as a
result of an audit by the IRS of any Taxable Year, such liability and the
corresponding Hypothetical Tax Liability shall not be included in determining
the Realized Tax Detriment unless and until there has been a Determination with
respect to such Actual Tax Liability.

“Reconciliation Dispute” has the meaning set forth in Section 7.10 of this
Agreement.

“Reconciliation Procedures” means the procedures described in Section 7.10 of
this Agreement.

“Redemption Right” means the redemption right of holders of Units set forth in
Section 4.6 of the Solaris LLC Agreement.

“Reference Asset” means, with respect to any Exchange, an asset (other than cash
or a cash equivalent) that is held by Solaris LLC, or any of its direct or
indirect Subsidiaries that is treated as a partnership or disregarded entity for
U.S. federal income tax purposes (but only to the extent such Subsidiaries are
not held through any entity treated as a corporation for U.S. federal income tax
purposes), at the time of such Exchange. A Reference Asset also includes any
asset that is “substituted basis property” under Section 7701(a)(42) of the Code
with respect to a Reference Asset.

“Schedule” means any of the following: (i) an Exchange Schedule, (ii) a Tax
Benefit Payment Schedule, or (iii) the Early Termination Schedule.

“Senior Obligations” has the meaning set forth in Section 5.1 of this Agreement.

“Solaris LLC” has the meaning set forth in the Recitals of this Agreement.

“Solaris LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Solaris LLC, as amended from time to time.

“State and Local Tax Benefit” means, for a Taxable Year, the excess, if any, of
the Hypothetical Tax Liability over the Actual Tax Liability; provided that, for
purposes of determining the State and Local Tax Benefit, each of the
Hypothetical Tax Liability and the Actual Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

 

8



--------------------------------------------------------------------------------

“State and Local Tax Detriment” means, for a Taxable Year, the excess, if any,
of the Actual Tax Liability over the Hypothetical Tax Liability; provided that,
for purposes of determining the State and Local Tax Detriment, each of the
Actual Tax Liability and the Hypothetical Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b) of this
Agreement.

“Tax Benefit Payment Schedule” has the meaning set forth in Section 2.2 of this
Agreement.

“Tax Proceeding” has the meaning set forth in Section 6.1 of this Agreement.

“Tax Receivable Agreements” means this Agreement and any Post-IPO TRA.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code (which, for the avoidance of doubt, may include a
period of less than twelve (12) months for which a Tax Return is made), ending
on or after the IPO Date.

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.

“Taxing Authority” means the IRS and any federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

“TRA Holder” means each of those Persons set forth on Schedule A and their
respective successors and permitted assigns pursuant to Section 7.6(a).

“Transferor” has the meaning set forth in Section 7.12(b) of this Agreement.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

“Units” has the meaning set forth in the Solaris LLC Agreement.

 

9



--------------------------------------------------------------------------------

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that:

(i) in each Taxable Year ending on or after such Early Termination Date, the
Corporate Taxpayer will have taxable income sufficient to fully utilize the
deductions arising from all Basis Adjustments and the Imputed Interest during
such Taxable Year or future Taxable Years (including, for the avoidance of
doubt, Basis Adjustments and Imputed Interest that would result from future Tax
Benefit Payments that would be paid in accordance with the Valuation
Assumptions, further assuming such future Tax Benefit Payments would be paid on
the due date, without extensions, for filing the Corporate Taxpayer Return for
the applicable Taxable Year) in which such deductions would become available;

(ii) any loss or credit carryovers generated by deductions or losses arising
from any Basis Adjustment or Imputed Interest (including such Basis Adjustment
and Imputed Interest generated as a result of payments under this Agreement)
that are available in the Taxable Year that includes the Early Termination Date
will be utilized by the Corporate Taxpayer ratably in each Taxable Year over the
five Taxable Years beginning with the Taxable Year that includes the Early
Termination Date;

(iii) the U.S. federal, state and local income and franchise tax rates that will
be in effect for each Taxable Year ending on or after such Early Termination
Date will be those specified for each such Taxable Year by the Code and other
law as in effect on the Early Termination Date;

(iv) any non-amortizable Reference Assets to which any Basis Adjustment is
attributable will be disposed of in a fully taxable transaction for U.S. federal
income tax purposes on the fifth anniversary of the Early Termination Date for
an amount sufficient to fully utilize the Basis Adjustment with respect to such
non-amortizable Reference Asset; provided, that in the event of a Change in
Control which includes a taxable sale of such non-amortizable Reference Asset
(including the sale of all of the equity interests in an entity classified as a
partnership or disregarded entity that directly or indirectly owns such
non-amortizable Reference Asset), such non-amortizable Reference Asset shall be
deemed disposed of at the time of the Change in Control; and

(v) if, at the Early Termination Date, there are Units that have not been
transferred in an Exchange, then all Units shall be deemed to be transferred
pursuant to the Redemption Right effective on the Early Termination Date.

“Yorktown X” means Yorktown Energy Partners X, L.P., a Delaware limited
partnership.

“Yorktown Agent” means with respect to Yorktown X, any of its assignees that are
partners in Yorktown X, and any subsequent assignees that are Affiliates of such
partner in Yorktown X, Yorktown X or, following the dissolution of Yorktown X,
any Affiliate of Yorktown Partners, LLC designated by Yorktown X with notice to
the Corporate Taxpayer.

Section 1.2 Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to

 

10



--------------------------------------------------------------------------------

Articles, Sections, Exhibits and Schedules are to Articles, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms thereof. References to any Person include the successors and permitted
assigns of that Person. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.

ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFITS

Section 2.1 Exchange Schedules. Within ninety (90) calendar days after the
filing of the Corporate Taxpayer Return for each Taxable Year in which any
Exchange has been effected by a TRA Holder, the Corporate Taxpayer shall deliver
to each Agent a schedule (the “Exchange Schedule”) that shows, in reasonable
detail necessary to perform the calculations required by this Agreement,
including with respect to each TRA Holder participating in any Exchange during
such Taxable Year, (i) the Basis Adjustments with respect to the Reference
Assets as a result of the Exchanges effected by such TRA Holder in such Taxable
Year and (ii) the period (or periods) over which such Basis Adjustments are
amortizable and/or depreciable.

Section 2.2 Tax Benefit Payment Schedules.

(a) Within ninety (90) calendar days after the filing of the Corporate Taxpayer
Return for any Taxable Year in which there is a Realized Tax Benefit or Realized
Tax Detriment, the Corporate Taxpayer shall provide to each Agent: (i) a
schedule showing, in reasonable detail, (A) the calculation of the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year, (B) the portion of the
Net Tax Benefit, if any, that is Attributable to each TRA Holder who has
participated in any Exchange, (C) the Accrued Amount with respect to any such
Net Tax Benefit that is Attributable to such TRA Holder, (D) the Tax Benefit
Payment due to each such TRA Holder, and (E) the portion of such Tax Benefit
Payment that the Corporate Taxpayer intends to treat as Imputed Interest (a “Tax
Benefit Payment Schedule”), (ii) a reasonably detailed calculation by the
Corporate Taxpayer of the Hypothetical Tax Liability, (iii) a reasonably
detailed calculation by the Corporate Taxpayer of the Actual Tax Liability,
(iv) a copy of the Corporate Taxpayer Return for such Taxable Year, and (v) any
other work papers reasonably requested by any Agent. In addition, the Corporate
Taxpayer shall allow each Agent reasonable access at no cost to the appropriate
representatives of the Corporate Taxpayer in connection with a review of such
Tax Benefit Payment Schedule. The Tax Benefit Payment Schedule will become final
as provided in Section 2.3(a) and may be amended as provided in Section 2.3(b)
(subject to the procedures set forth in Section 2.3(b)).

 

11



--------------------------------------------------------------------------------

(b) For purposes of calculating the Realized Tax Benefit or Realized Tax
Detriment for any Taxable Year, carryovers or carrybacks of any U.S. federal
income Tax item attributable to the Basis Adjustments, Imputed Interest, and any
Post-IPO TRA Benefits shall be considered to be subject to the rules of the Code
and the Treasury Regulations, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any U.S. federal income Tax item includes a portion that is
attributable to the Basis Adjustment, Imputed Interest, or any Post-IPO TRA
Benefits and another portion that is not so attributable, such respective
portions shall be considered to be used in accordance with the “with and
without” methodology. The parties agree that (i) any payment under this
Agreement (to the extent permitted by law and other than amounts accounted for
as Imputed Interest) will be treated as a subsequent upward adjustment to the
purchase price of the relevant Units and will have the effect of creating
additional Basis Adjustments to Reference Assets for the Corporate Taxpayer in
the year of payment, and (ii) as a result, such additional Basis Adjustments
will be incorporated into the current year calculation and into future year
calculations, as appropriate.

Section 2.3 Procedure; Amendments.

(a) An applicable Schedule or amendment thereto shall become final and binding
on all parties thirty (30) calendar days from the first date on which all Agents
have received the applicable Schedule or amendment thereto unless (i) any Agent,
within thirty (30) calendar days after receiving an applicable Schedule or
amendment thereto, provides the Corporate Taxpayer and each other Agent with
notice of a material objection to such Schedule (“Objection Notice”) made in
good faith or (ii) each Agent provides a written waiver of such right of any
Objection Notice within the period described in clause (i) above, in which case
such Schedule or amendment thereto becomes binding on the date waivers from all
Agents have been received by the Corporate Taxpayer. If the Corporate Taxpayer
and the Agents, for any reason, are unable to successfully resolve the issues
raised in an Objection Notice within thirty (30) calendar days after receipt by
the Corporate Taxpayer of such Objection Notice, the Corporate Taxpayer and the
Agents shall employ the Reconciliation Procedures under Section 7.10 or
Resolution of Disputes procedures under Section 7.9, as applicable.

(b) The applicable Schedule for any Taxable Year may be amended from time to
time by the Corporate Taxpayer (i) in connection with a Determination affecting
such Schedule, (ii) to correct inaccuracies in the Schedule identified as a
result of the receipt of additional factual information relating to a Taxable
Year after the date the Schedule was provided to the Agents, (iii) to comply
with the Expert’s determination under the Reconciliation Procedures, (iv) to
reflect a change in the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year attributable to a carryback or carryforward of a loss or other Tax
item to such Taxable Year, (v) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to an amended
Corporate Taxpayer Return filed for such Taxable Year or (vi) to adjust an
Exchange Schedule to take into account payments made pursuant to this Agreement
(any such Schedule, an “Amended Schedule”). The Corporate Taxpayer shall provide
an Amended Schedule to each Agent within sixty (60) calendar days of the
occurrence of an event referenced in clauses (i) through (vi) of the preceding
sentence. For the avoidance of doubt, in the event a Schedule is amended after
such Schedule becomes final pursuant to Section 2.3(a), the Amended Schedule
shall not be taken into account in calculating any Tax Benefit Payment in the
Taxable Year to which the amendment relates but instead shall be taken into
account in calculating the Cumulative Net Realized Tax Benefit for the Taxable
Year in which the amendment actually occurs.

 

12



--------------------------------------------------------------------------------

Section 2.4 Section 754 Election. In its capacity as the sole managing member of
Solaris LLC, the Corporate Taxpayer will ensure that, on and after the date
hereof and continuing throughout the term of this Agreement, Solaris LLC and any
of its eligible Subsidiaries will have in effect an election pursuant to
Section 754 of the Code (and under any similar provisions of applicable U.S.
state or local law).

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1 Payments.

(a) Within five (5) Business Days after a Tax Benefit Payment Schedule delivered
to the Agents becomes final in accordance with Section 2.3(a), the Corporate
Taxpayer shall pay to each TRA Holder the Tax Benefit Payment in respect of such
TRA Holder determined pursuant to Section 3.1(b) for such Taxable Year. Each
such payment shall be made by check, by wire transfer of immediately available
funds to the bank account previously designated by such TRA Holder to the
Corporate Taxpayer, or as otherwise agreed by the Corporate Taxpayer and such
TRA Holder. For the avoidance of doubt, no Tax Benefit Payment shall be made in
respect of estimated Tax payments, including, without limitation, U.S. federal
or state estimated income Tax payments.

(b) A “Tax Benefit Payment” in respect of a TRA Holder for a Taxable Year means
an amount, not less than zero, equal to the sum of the portion of the Net Tax
Benefit Attributable to such TRA Holder and the Accrued Amount with respect
thereto. A Net Tax Benefit is “Attributable” to a TRA Holder to the extent that
it is derived from any Basis Adjustment or Imputed Interest that is attributable
to the Units acquired or deemed acquired by the Corporate Taxpayer in an
Exchange undertaken by or with respect to such TRA Holder. Subject to
Section 3.3, the “Net Tax Benefit” for a Taxable Year shall be an amount equal
to the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit as of
the end of such Taxable Year over the sum of (i) the total amount of payments
previously made under this Section 3.1 (excluding payments attributable to
Accrued Amounts) and (ii) the total amount of Tax Benefit Payments previously
made under the corresponding provision of any Post-IPO TRA; provided, for the
avoidance of doubt, that no TRA Holder shall be required to return any portion
of any previously made Tax Benefit Payment. The “Accrued Amount” with respect to
any portion of a Net Tax Benefit Attributable to a TRA Holder shall equal an
amount determined in the same manner as interest on such portion of the Net Tax
Benefit Attributable to a TRA Holder for a Taxable Year calculated at the Agreed
Rate from the due date (without extensions) for filing the Corporate Taxpayer
Return for such Taxable Year until the Payment Date. For the avoidance of doubt,
for Tax purposes, the Accrued Amount shall not be treated as interest but shall
instead be treated as additional consideration for the acquisition of Units in
an Exchange unless otherwise required by law.

(c) Notwithstanding any provision of this Agreement to the contrary, unless a
TRA Holder elects for the provisions of this Section 3.1(c) not to apply to any
Exchange by notifying

 

13



--------------------------------------------------------------------------------

the Corporate Taxpayer in writing on or before the due date for providing the
Exchange Notice with respect to such Exchange (or, with respect to an Exchange
in connection with the IPO, on or before the IPO Date), the aggregate Tax
Benefit Payments to be made to such TRA Holder with respect to any Exchange
shall be limited to (i) 50%, or such other percentage such TRA Holder elects to
apply by notifying the Corporate Taxpayer in writing on or before the due date
for providing the Exchange Notice with respect to such Exchange (or, with
respect to an Exchange in connection with the IPO, on or before the IPO Date),
of (ii) the amount equal to the sum of (A) any cash, excluding any Tax Benefit
Payments, received by such TRA Holder in such Exchange and (B) the aggregate
Market Value of the Class A Shares received by such TRA Holder in such Exchange,
provided, for the avoidance of doubt, that such amount shall not include any
Imputed Interest with respect to such Exchange.

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under the Tax Receivable Agreements. It is also intended that
the provisions of the Tax Receivable Agreements will result in 85% of the
Cumulative Net Realized Tax Benefit, and the Accrued Amount thereon, being paid
to the Persons to whom payments are due pursuant to the Tax Receivable
Agreements. The provisions of this Agreement shall be construed in the
appropriate manner to achieve these fundamental results.

Section 3.3 Pro Rata Payments; Coordination of Benefits with Other Tax
Receivable Agreements.

(a) Notwithstanding anything in Section 3.1 to the contrary, to the extent that
the aggregate amount of the Corporate Taxpayer’s tax benefit subject to the Tax
Receivable Agreements is limited in a particular Taxable Year because the
Corporate Taxpayer does not have sufficient taxable income to fully utilize
available deductions and other attributes, the limitation on the tax benefit for
the Corporate Taxpayer shall be allocated as follows: (i) first among any
Post-IPO TRAs (and among all Persons eligible for payments thereunder in the
manner set forth in such Post-IPO TRAs) and (ii) to the extent of any remaining
limitation on tax benefit for the Corporate Taxpayer after the application of
clause (i), to this Agreement (and among all Persons eligible for payments
hereunder). For the avoidance of doubt, for purposes of this Section 3.3(a), it
is intended that in calculating the Corporate Taxpayer’s tax benefit subject to
the Tax Receivable Agreements, any available taxable income of the Corporate
Taxpayer be first allocated to this Agreement and any remaining available
taxable income will then be allocated to any Post-IPO TRA.

(b) After taking into account Section 3.3(a), if for any reason the Corporate
Taxpayer does not fully satisfy its payment obligations to make all Tax Benefit
Payments due under the Tax Receivable Agreements in respect of a particular
Taxable Year, then, (i) the Corporate Taxpayer will pay the same proportion of
each Tax Benefit Payment due to each Person to whom a payment is due under each
of the Tax Receivable Agreements in respect of such Taxable Year, without
favoring one obligation over the other, and (ii) no Tax Benefit Payment shall be
made in respect of any Taxable Year until all Tax Benefit Payments in respect of
prior Taxable Years have been made in full.

 

14



--------------------------------------------------------------------------------

(c) To the extent the Corporate Taxpayer makes a payment to a TRA Holder in
respect of a particular Taxable Year under Section 3.1(a) of this Agreement
(taking into account Section 3.3(a) and Section 3.3(b), but excluding payments
attributable to Accrued Amounts) in an amount in excess of the amount of such
payment that should have been made to such TRA Holder in respect of such Taxable
Year, then (i) such TRA Holder shall not receive further payments under Section
3.1(a) until such TRA Holder has foregone an amount of payments equal to such
excess and (ii) the Corporate Taxpayer will pay the amount of such TRA Holder’s
foregone payments to the other Persons to whom a payment is due under the Tax
Receivable Agreements in a manner such that each such Person to whom a payment
is due under the Tax Receivable Agreements, to the maximum extent possible,
receives aggregate payments under Section 3.1(a) or the comparable section of
the other Tax Receivable Agreement(s), as applicable (in each case, taking into
account Section 3.3(a) and Section 3.3(b) or the comparable section of the other
Tax Receivable Agreement(s), but excluding payments attributable to Accrued
Amounts) in the amount it would have received if there had been no excess
payment to such TRA Holder.

(d) The parties hereto agree that the parties to any Post-IPO TRA are expressly
made third party beneficiaries of the provisions of this Section 3.3.

(e) A Post-IPO TRA shall be included in the definition of Tax Receivable
Agreements for purposes of this Section 3.3 only if such Post-IPO TRA does not
provide otherwise.

ARTICLE IV

TERMINATION

Section 4.1 Early Termination at Election of the Corporate Taxpayer. The
Corporate Taxpayer may terminate this Agreement at any time by paying to each
TRA Holder the Early Termination Payment due to such TRA Holder pursuant to
Section 4.5(b) (such termination, an “Early Termination”); provided that the
Corporate Taxpayer may withdraw any notice of exercise of its termination rights
under this Section 4.1 prior to the time at which any Early Termination Payment
has been paid. Upon payment of the Early Termination Payments by the Corporate
Taxpayer, neither the TRA Holders nor the Corporate Taxpayer shall have any
further payment obligations under this Agreement, other than for any Tax Benefit
Payment previously due and payable but unpaid as of the Early Termination Notice
and, except to the extent included in the Early Termination Payment, any Tax
Benefit Payment due for any Taxable Year ending prior to, with or including the
Early Termination Date. Upon payment of all amounts provided for in this
Section 4.1, this Agreement shall terminate.

Section 4.2 Early Termination upon Change of Control. In the event of a Change
of Control, all obligations hereunder shall be accelerated and such obligations
shall be calculated as if an Early Termination Notice had been delivered on the
closing date of the Change of Control and shall include, but not be limited to
the following: (a) payment of the Early Termination Payment calculated as if an
Early Termination Notice had been delivered on the effective date of a Change of
Control, (b) payment of any Tax Benefit Payment in respect of a TRA Holder
agreed to by the Corporate Taxpayer and such TRA Holder as due and payable but
unpaid as of the Early Termination Notice, and (c) except to the extent included
in the Early Termination

 

15



--------------------------------------------------------------------------------

Payment, payment of any Tax Benefit Payment due for any Taxable Year ending
prior to, with or including the effective date of a Change of Control. In the
event of a Change of Control, the Early Termination Payment shall be calculated
utilizing the Valuation Assumptions and by substituting in each case the terms
“the closing date of a Change of Control” for an “Early Termination Date.”

Section 4.3 Breach of Agreement.

(a) In the event that the Corporate Taxpayer breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment within three (3) months of the date when due, as a result of failure to
honor any other material obligation required hereunder or by operation of law as
a result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, then if the Majority TRA Holders so elect, such
breach shall be treated as an Early Termination. Upon such election, all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but shall not be limited to, (i) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the date of a breach, (ii) any Tax Benefit Payment previously due
and payable but unpaid as of the date of the breach, and (iii) except to the
extent included in the Early Termination Payment, any Tax Benefit Payment due
for any Taxable Year ending prior to, with or including the Early Termination
Date. Notwithstanding the foregoing, in the event that the Corporate Taxpayer
breaches this Agreement, if the Majority TRA Holders do not elect to treat such
breach as an Early Termination pursuant to this Section 4.3(a), the TRA Holders
shall be entitled to seek specific performance of the terms hereof.

(b) The parties agree that the failure of the Corporate Taxpayer to make any
payment due pursuant to this Agreement within three (3) months of the date such
payment is due shall be deemed to be a breach of a material obligation under
this Agreement for all purposes of this Agreement, and that it shall not be
considered to be a breach of a material obligation under this Agreement to make
a payment due pursuant to this Agreement within three (3) months of the date
such payment is due. Notwithstanding anything in this Agreement to the contrary,
except in the case of an Early Termination Payment or any payment treated as an
Early Termination Payment, it shall not be a breach of this Agreement if the
Corporate Taxpayer fails to make any Tax Benefit Payment when due to the extent
that the Corporate Taxpayer has insufficient funds to make such payment;
provided that the interest provisions of Section 5.2 shall apply to such late
payment unless the Corporate Taxpayer does not have sufficient cash to make such
payment as a result of limitations imposed by any existing credit agreement to
which Solaris LLC or any subsidiary of Solaris LLC is a party, in which case
Section 5.2 shall apply, but the Default Rate shall be replaced by the Agreed
Rate; and provided further that it shall be a breach of this Agreement, and the
provisions of Section 4.3(a) shall apply as of the original due date of the Tax
Benefit Payment, if the Corporate Taxpayer makes any distribution of cash or
other property to its stockholders while any Tax Benefit Payment is due and
payable but unpaid.

Section 4.4 Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.1 above, the Corporate
Taxpayer shall deliver to each Agent notice of such intention to exercise such
right (the “Early Termination Notice”). Upon delivery of the Early Termination
Notice or the occurrence of an event described

 

16



--------------------------------------------------------------------------------

in Section 4.2 or Section 4.3(a), the Corporate Taxpayer shall deliver
(i) a schedule showing in reasonable detail the calculation of the Early
Termination Payment (the “Early Termination Schedule”) and (ii) any other work
papers reasonably requested by any Agent. In addition, the Corporate Taxpayer
shall allow each Agent reasonable access at no cost to the appropriate
representatives of the Corporate Taxpayer in connection with a review of such
Early Termination Schedule. The Early Termination Schedule shall become final
and binding on all parties thirty (30) calendar days from the first date on
which all Agents have received such Schedule or amendment thereto unless (x) any
Agent, within thirty (30) calendar days after receiving the Early Termination
Schedule, provides the Corporate Taxpayer and each other Agent with notice of a
material objection to such Schedule made in good faith (“Material Objection
Notice”) or (y) each Agent provides a written waiver of such right of a Material
Objection Notice within the period described in clause (x) above, in which case
such Schedule becomes binding on the date waivers from all Agents have been
received by the Corporate Taxpayer (the “Early Termination Effective Date”). If
the Corporate Taxpayer and the Agents, for any reason, are unable to
successfully resolve the issues raised in such notice within thirty
(30) calendar days after receipt by the Corporate Taxpayer of the Material
Objection Notice, the Corporate Taxpayer and the Agents shall employ the
Reconciliation Procedures under Section 7.10 or Resolution of Disputes
procedures under Section 7.9, as applicable.

Section 4.5 Payment upon Early Termination.

(a) Subject to its right to withdraw any notice of Early Termination pursuant to
Section 4.1, within three (3) calendar days after the Early Termination
Effective Date, the Corporate Taxpayer shall pay to each TRA Holder its Early
Termination Payment. Each such payment shall be made by check, by wire transfer
of immediately available funds to a bank account or accounts designated by such
TRA Holder, or as otherwise agreed by the Corporate Taxpayer and such TRA
Holder.

(b) A TRA Holder’s “Early Termination Payment” as of the Early Termination Date
shall equal the present value, discounted at the Early Termination Rate as of
the Early Termination Effective Date, of all Tax Benefit Payments that would be
required to be paid by the Corporate Taxpayer to such TRA Holder beginning from
the Early Termination Date and assuming that the Valuation Assumptions are
applied.

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment, Early Termination Payment or any
payment pursuant to Section 4.2 resulting from a Change of Control or any
payment pursuant to Section 5.2 shall rank subordinate and junior in right of
payment to any principal, interest or other amounts due and payable in respect
of any obligations in respect of indebtedness for borrowed money of the
Corporate Taxpayer and its Subsidiaries (such obligations, “Senior Obligations”)
and shall rank pari passu with all current or future unsecured obligations of
the Corporate Taxpayer that are not Senior Obligations. For the avoidance of
doubt, notwithstanding the above, the determination of whether it is a breach of
this Agreement if the Corporate Taxpayer fails to make any Tax Benefit Payment
when due is governed by Section 4.3. To the extent that any payment under this

 

17



--------------------------------------------------------------------------------

Agreement is not permitted to be made at the time payment is due as a result of
this Section 5.1 and the terms of the agreements governing Senior Obligations,
such payment obligation nevertheless shall accrue for the benefit of the TRA
Holders and the Corporate Taxpayer shall make such payments at the first
opportunity that such payments are permitted to be made in accordance with the
terms of the Senior Obligations.

Section 5.2 Late Payments by the Corporate Taxpayer. The amount of all or any
portion of any Tax Benefit Payment, Early Termination Payment or any other
payment under this Agreement not made to any TRA Holder when due under the terms
of this Agreement, whether as a result of Section 5.1 and the terms of the
Senior Obligations or otherwise, shall be payable together with any interest
thereon, computed at the Default Rate (or, if so provided in Section 4.3(b), at
the Agreed Rate) and commencing from the date on which such Tax Benefit Payment,
Early Termination Payment or any other payment under this Agreement was due and
payable.

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.1 Participation in the Corporate Taxpayer’s and Solaris LLC’s Tax
Matters. Except as otherwise provided herein or in the Solaris LLC Agreement,
the Corporate Taxpayer shall have full responsibility for, and sole discretion
over, all Tax matters concerning the Corporate Taxpayer and Solaris LLC,
including without limitation preparing, filing or amending any Tax Return and
defending, contesting or settling any issue pertaining to Taxes. Notwithstanding
the foregoing, the Corporate Taxpayer (i) shall notify each Agent of, and keep
each Agent reasonably informed with respect to, the portion of any audit,
examination, or any other administrative or judicial proceeding (a “Tax
Proceeding”) of the Corporate Taxpayer or Solaris LLC by a Taxing Authority the
outcome of which is reasonably expected to affect the rights and obligations of
the TRA Holders under this Agreement, (ii) shall provide each Agent with
reasonable opportunity to provide information and other input to the Corporate
Taxpayer, Solaris LLC and their respective advisors concerning the conduct of
any such portion of a Tax Proceeding, provided, however, that the Corporate
Taxpayer shall not settle or otherwise resolve any part of a Tax Proceeding
described in the previous clause that relates to a Basis Adjustment or the
deduction of Imputed Interest (and in each case, that is reasonably expected to
have a material effect on the TRA Holders’ rights under this Agreement) without
the consent of the relevant Agent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided further, that the Corporate Taxpayer
and Solaris LLC shall not be required to take any action, or refrain from taking
any action, that is inconsistent with any provision of the Solaris LLC
Agreement.

Section 6.2 Consistency. Unless there is a Determination to the contrary, the
Corporate Taxpayer and each of the TRA Holders agree to report, and to cause
their respective Subsidiaries to report, for all purposes, including U.S.
federal, state and local Tax purposes and financial reporting purposes, all
Tax-related items (including, without limitation, the Basis Adjustments and each
Tax Benefit Payment), but, for financial reporting purposes, only in respect of
items that are not explicitly characterized as “deemed” or in a similar manner
by the terms of this Agreement, in a manner consistent with the description of
any Tax characterization herein (including as set forth in Section 2.2(b) and
Section 3.1(b) and any Schedule required to

 

18



--------------------------------------------------------------------------------

be provided by or on behalf of the Corporate Taxpayer under this Agreement, as
finally determined pursuant to Section 2.3. If the Corporate Taxpayer and any
TRA Holder, for any reason, are unable to successfully resolve any disagreement
concerning such treatment within thirty (30) calendar days, the Corporate
Taxpayer and such TRA Holder shall employ the Reconciliation Procedures under
Section 7.10 or Resolution of Disputes procedures under Section 7.9, as
applicable.

Section 6.3 Cooperation. Each TRA Holder shall (i) furnish to the Corporate
Taxpayer in a timely manner such information, documents and other materials as
the Corporate Taxpayer may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any Tax Proceeding,
(ii) make itself available to the Corporate Taxpayer and its representatives to
provide explanations of documents and materials and such other information as
the Corporate Taxpayer or its representatives may reasonably request in
connection with any of the matters described in clause (i) above, and
(iii) reasonably cooperate in connection with any such matter. The Corporate
Taxpayer shall reimburse each TRA Holder for any reasonable third-party costs
and expenses incurred pursuant to this Section 6.3.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (i) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (ii) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

19



--------------------------------------------------------------------------------

If to the Corporate Taxpayer, to:

Solaris Oilfield Infrastructure, Inc.

9811 Katy Freeway, Suite 900

Houston, TX 77024

Facsimile: (713) 574-2960

Attention: Kyle S. Ramachandran

with a copy (which shall not constitute notice to the Corporate Taxpayer) to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, TX 77002

Facsimile: (713) 615-5725

Attention: Douglas E. McWilliams

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, TX 77002

Facsimile: (713) 615-5862

Attention: Julian J. Seiguer

If to Yorktown Agent, to:

Yorktown Energy Partners X, L.P.

410 Park Avenue, 19th Floor

New York, NY 10022

Attention: Bryan H. Lawrence

with a copy (which shall not constitute notice to the Agent for Yorktown X and
its assignees) to:

Thompson & Knight LLP

One Arts Plaza

1722 Routh Avenue, 15th Floor

Dallas, Texas 75201

Facsimile: (214) 969-1750

Attention: Ann Marie Cowdrey

If to the Agent other than Yorktown Agent, to:

Solaris Sub Manager LLC

9811 Katy Freeway, Suite 900

Houston, TX 77024

Facsimile: (713) 574-2960

Attention: William A. Zartler

 

20



--------------------------------------------------------------------------------

If to a TRA Holder, other than an Agent, that is or was a partner in Solaris
LLC, to:

The address set forth in the records of Solaris LLC.

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except as expressly provided in
Section 3.3.

Section 7.4 Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of Delaware, without regard to the conflicts of laws principles
thereof that would mandate the application of the laws of another jurisdiction.

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.6 Successors; Assignment.

(a) No TRA Holder may assign this Agreement to any Person without the prior
written consent of the Corporate Taxpayer; provided, however, that:

(i) to the extent Units are transferred in accordance with the terms of the
Solaris LLC Agreement, the transferring TRA Holder shall have the option to
assign to the transferee of such Units the transferring TRA Holder’s rights
under this Agreement with respect to such transferred Units as long as (A) such
transferee has executed and delivered, or, in connection with such transfer,
executes and delivers, a joinder to this Agreement, in form and substance
reasonably satisfactory to the Corporate Taxpayer, agreeing to become a “TRA
Holder” for all purposes of this Agreement, and (B) the assigning party
represents to the Corporate Taxpayer that such assignment will be made in
accordance with all applicable securities laws, and

 

21



--------------------------------------------------------------------------------

(ii) the right to receive any and all payments payable or that may become
payable to a TRA Holder pursuant to this Agreement that, once an Exchange has
occurred, arise with respect to the Units transferred in such Exchange, may be
assigned to any Person or Persons as long as (A) any such Person has executed
and delivered, or, in connection with such assignment, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporate Taxpayer, agreeing to be bound by Section 7.13 and acknowledging
specifically the terms of Section 7.6(b), and (B) the assigning party represents
to the Corporate Taxpayer that such assignment will be made in accordance with
all applicable securities laws.

For the avoidance of doubt, if a TRA Holder transfers Units but does not assign
to the transferee of such Units the rights of such TRA Holder under this
Agreement with respect to such transferred Units, such TRA Holder shall continue
to be entitled to receive the Tax Benefit Payments, if any, due hereunder with
respect to, including any Tax Benefit Payments arising in respect of a
subsequent Exchange of, such Units. Notwithstanding the foregoing provisions of
this Section 7.6(a), Yorktown X may assign its rights under this Agreement
(other than its rights as Yorktown Agent, which assignment shall be governed by
the definition of Yorktown Agent) to the Persons that are partners in Yorktown
X, and each such Person may further assign such rights under this Agreement to
any of such Person’s Affiliates, without the prior written consent of the
Corporate Taxpayer, provided that (x) in either case (A) if such transferee is
neither a partner in Yorktown X as of the date of this Agreement nor an
Affiliate of a partner in Yorktown X as of the date of this Agreement, each such
assignment is made in connection with the transfer to such transferee of Class A
Shares, and (B) such transferee executes and delivers a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporate
Taxpayer, agreeing to become a “TRA Holder” for all purposes of this Agreement,
and (y) (A) in the case of an assignment by Yorktown X, Yorktown X represents to
the Corporate Taxpayer that such assignment will be made in accordance with all
applicable securities laws or (B) in the case of an assignment following an
assignment by Yorktown X, the assigning party represents to the Corporate
Taxpayer that such assignment will be made in accordance with all applicable
securities laws.

(b) Notwithstanding the foregoing provisions of this Section 7.6, no assignee
described in Section 7.6(a)(ii) shall have any rights under this Agreement
except for the right to enforce its right to receive payments under this
Agreement.

(c) The Person designated as the Agent other than the Yorktown Agent may not be
changed without the prior written consent of the Corporate Taxpayer and the
Majority TRA Holders (for this purpose, calculated by excluding Yorktown X, any
Affiliates of Yorktown X, and each of their assignees).

(d) Except as otherwise specifically provided herein, all of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Corporate Taxpayer shall cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the

 

22



--------------------------------------------------------------------------------

business or assets of the Corporate Taxpayer, by written agreement, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporate Taxpayer would be required to perform if no such
succession had taken place.

Section 7.7 Amendments; Waivers. No provision of this Agreement may be amended
unless such amendment is approved in writing by each of the Corporate Taxpayer
and the Majority TRA Holders; provided, however, that no such amendment shall be
effective if such amendment would have a disproportionate effect on the payments
certain TRA Holders will or may receive under this Agreement unless all such
disproportionately affected TRA Holders consent in writing to such amendment.

Section 7.8 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.9 Resolution of Disputes.

(a) Any and all disputes which are not governed by Section 7.10, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this Section 7.9 and Section 7.10) (each a “Dispute”) shall be
governed by this Section 7.9. The parties hereto shall attempt in good faith to
resolve all Disputes by negotiation. If a Dispute between the parties hereto
cannot be resolved in such manner, such Dispute shall be finally settled by
arbitration conducted by a single arbitrator in accordance with the
then-existing rules of arbitration of the American Arbitration Association. If
the parties to the Dispute fail to agree on the selection of an arbitrator
within ten (10) calendar days of the receipt of the request for arbitration, the
American Arbitration Association shall make the appointment. The arbitrator
shall be a lawyer admitted to the practice of law in a U.S. state, or a
nationally recognized expert in the relevant subject matter, and shall conduct
the proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings. In addition
to monetary damages, the arbitrator shall be empowered to award equitable
relief, including an injunction and specific performance of any obligation under
this Agreement. The arbitrator is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute. The
award shall be the sole and exclusive remedy between the parties regarding any
claims, counterclaims, issues, or accounting presented to the arbitral tribunal.
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.

(b) Notwithstanding the provisions of Section 7.9(a), the Corporate Taxpayer may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this Section 7.9(b), each Agent and each TRA Holder
(i) expressly consents to the application of Section 7.9(c) to any such action
or proceeding, (ii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate, and (iii) irrevocably
appoints the Corporate Taxpayer as agent of

 

23



--------------------------------------------------------------------------------

such party for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such party in writing of any such service of process, shall be
deemed in every respect effective service of process upon such party in any such
action or proceeding.

(c) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL
COURT OF THE DISTRICT OF DELAWARE OR THE DELAWARE COURT OF CHANCERY FOR THE
PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPH (B) OF THIS SECTION 7.9 OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT. Such ancillary judicial proceedings include any suit,
action or proceeding to compel arbitration, to obtain temporary or preliminary
judicial relief in aid of arbitration, or to confirm an arbitration award. The
parties acknowledge that the fora designated by this Section 7.9(c) have a
reasonable relation to this Agreement, and to the parties’ relationship with one
another.

(d) The parties hereby waive, to the fullest extent permitted by applicable law,
any objection which they now or hereafter may have to personal jurisdiction or
to the laying of venue of any such ancillary suit, action or proceeding brought
in any court referred to in Section 7.9(c) and such parties agree not to plead
or claim the same.

Section 7.10 Reconciliation. In the event that any Agent or any TRA Holder (as
applicable, the “Disputing Party”) and the Corporate Taxpayer are unable to
resolve a disagreement with respect to the calculations required to produce the
schedules described in Section 2.3, Section 4.4 and Section 6.2 (but not, for
the avoidance doubt, with respect to any legal interpretation with respect to
such provisions or schedules) within the relevant period designated in this
Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to the Expert. The Expert shall be a partner or
principal in a nationally recognized accounting or law firm, and unless the
Corporate Taxpayer and the Disputing Party agree otherwise, the Expert shall
not, and the firm that employs the Expert shall not, have any material
relationship with the Corporate Taxpayer or the Disputing Party or other actual
or potential conflict of interest. If the parties are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
American Arbitration Association. The Expert shall resolve (a) any matter
relating to the Exchange Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days,
(b) any matter relating to a Tax Benefit Payment Schedule or an amendment
thereto within fifteen (15) calendar days , and (c) any matter related to
treatment of any tax-related item as contemplated in Section 6.2 within fifteen
(15) calendar days, or, in each case, as soon thereafter as is reasonably
practicable after such matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, any portion of such payment that is not under dispute shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by the Corporate Taxpayer, subject to adjustment or amendment upon resolution.
The costs and expenses relating to the engagement of such Expert or amending any

 

24



--------------------------------------------------------------------------------

Tax Return shall be borne by the Corporate Taxpayer except as provided in the
next sentence. The Corporate Taxpayer and the Disputing Party shall each bear
its own costs and expenses of such proceeding, unless (i) the Expert adopts such
Disputing Party’s position, in which case the Corporate Taxpayer shall reimburse
such Disputing Party for any reasonable out-of-pocket costs and expenses in such
proceeding, or (ii) the Expert adopts the Corporate Taxpayer’s position, in
which case such Disputing Party shall reimburse the Corporate Taxpayer for any
reasonable out-of-pocket costs and expenses in such proceeding. Any dispute as
to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.10 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.10 shall be binding on the Corporate Taxpayer and its Subsidiaries and
the Disputing Party and may be entered and enforced in any court having
jurisdiction.

Section 7.11 Withholding. The Corporate Taxpayer shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporate Taxpayer is required to deduct and withhold with respect to the making
of such payment under the Code or any provision of U.S. federal, state, local or
non-U.S. tax law; provided, that, the Corporate Taxpayer shall use commercially
reasonable efforts to notify any applicable TRA Holder of its intent to withhold
at least ten (10) Business Days prior to withholding such amounts. To the extent
that amounts are so withheld and paid over to the appropriate Taxing Authority
by the Corporate Taxpayer, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the relevant TRA Holder. The
Corporate Taxpayer shall provide evidence of such payment to the relevant TRA
Holder upon such TRA Holder’s written request, to the extent that such evidence
is available.

Section 7.12 Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.

(a) If the Corporate Taxpayer is or becomes a member of a combined,
consolidated, affiliated or unitary group that files a consolidated, combined or
unitary income Tax Return pursuant to Sections 1501 et seq. of the Code or any
corresponding provisions of U.S. state or local Tax law, then: (i) the
provisions of this Agreement shall be applied with respect to the relevant group
as a whole; and (ii) Tax Benefit Payments, Early Termination Payments and other
applicable items hereunder shall be computed with reference to the consolidated
(or combined or unitary, where applicable) taxable income, gain, loss, deduction
and attributes of the relevant group as a whole.

(b) If the Corporate Taxpayer (or any other entity that is obligated to make a
Tax Benefit Payment or Early Termination Payment hereunder), Solaris LLC or any
of Solaris LLC’s direct or indirect Subsidiaries that is treated as a
partnership or disregarded entity for U.S. federal income tax purposes (but only
to the extent such Subsidiaries are not held through any entity treated as a
corporation for U.S. federal income tax purposes) (a “Transferor”) transfers one
or more Reference Assets to a corporation (or a Person classified as a
corporation for U.S. federal income tax purposes) with which the Transferor does
not file a consolidated Tax Return pursuant to Section 1501 of the Code, the
Transferor, for purposes of calculating the amount of any Tax Benefit Payment or
Early Termination Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit of such entity) due hereunder, shall be
treated as

 

25



--------------------------------------------------------------------------------

having disposed of such Reference Assets in a fully taxable transaction on the
date of such contribution. The consideration deemed to be received by the
Transferor shall be equal to the fair market value of the transferred Reference
Assets, plus, without duplication, (i) the amount of debt to which any such
Reference Asset is subject, in the case of a transfer of an encumbered Reference
Asset or (ii) the amount of debt allocated to any such Reference Asset, in the
case of a contribution of a partnership interest. For purposes of this Section
7.12(b), a transfer of a partnership interest shall be treated as a transfer of
the Transferor’s share of each of the assets and liabilities of that
partnership.

Section 7.13 Confidentiality.

(a) Each Agent and each of its assignees and each TRA Holder and each of such
TRA Holder’s assignees acknowledges and agrees that the information of the
Corporate Taxpayer is confidential and, except in the course of performing any
duties as necessary for the Corporate Taxpayer and its Affiliates, as required
by law or legal process or to enforce the terms of this Agreement, such Person
shall keep and retain in the strictest confidence and not disclose to any Person
any confidential matters, acquired pursuant to this Agreement, of the Corporate
Taxpayer and its Affiliates and successors, concerning Solaris LLC and its
Affiliates and successors or the TRA Holders, learned by any Agent or any TRA
Holder heretofore or hereafter. This Section 7.13 shall not apply to (i) any
information that has been made publicly available by the Corporate Taxpayer or
any of its Affiliates, becomes public knowledge (except as a result of an act of
an Agent or a TRA Holder in violation of this Agreement) or is generally known
to the business community and (ii) the disclosure of information (A) as may be
proper in the course of performing such TRA Holder’s obligations, or monitoring
or enforcing such TRA Holder’s rights, under this Agreement, (B) as part of such
TRA Holder’s normal reporting, rating or review procedure (including normal
credit rating and pricing process), or in connection with such TRA Holder’s or
such TRA Holder’s Affiliates’ normal fund raising, marketing, informational or
reporting activities, or to such TRA Holder’s (or any of its Affiliates’)
Affiliates, auditors, accountants, attorneys or other agents, (C) to any bona
fide prospective assignee of such TRA Holder’s rights under this Agreement, or
prospective merger or other business combination partner of such TRA Holder,
provided that such assignee or merger partner agrees to be bound by the
provisions of this Section 7.13, (D) as is required to be disclosed by order of
a court of competent jurisdiction, administrative body or governmental body, or
by subpoena, summons or legal process, or by law, rule or regulation; provided
that any TRA Holder required to make any such disclosure to the extent legally
permissible shall provide the Corporate Taxpayer prompt notice of such
disclosure, or to regulatory authorities or similar examiners conducting
regulatory reviews or examinations (without any such notice to the Corporate
Taxpayer), or (E) to the extent necessary for a TRA Holder to prepare and file
its Tax Returns, to respond to any inquiries regarding such Tax Returns from any
Taxing Authority or to prosecute or defend any Tax Proceeding with respect to
such Tax Returns. Notwithstanding anything to the contrary herein, each Agent
(and each employee, representative or other agent of such Agent or its
assignees, as applicable) and each TRA Holder and each of its assignees (and
each employee, representative or other agent of such TRA Holder or its
assignees, as applicable) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the Corporate
Taxpayer, Solaris LLC, the Agents, the TRA Holders and their Affiliates, and any
of their transactions, and all materials of any kind (including opinions or
other Tax analyses) that are provided to the Agents or any TRA Holder relating
to such Tax treatment and Tax structure.

 

26



--------------------------------------------------------------------------------

(b) If an Agent or an assignee or a TRA Holder or an assignee commits a breach,
or threatens to commit a breach, of any of the provisions of this Section 7.13,
the Corporate Taxpayer shall have the right and remedy to have the provisions of
this Section 7.13 specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporate Taxpayer or any of its
Subsidiaries or the TRA Holders and that money damages alone shall not provide
an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.

Section 7.14 No More Favorable Terms. None of the Corporate Taxpayer nor any of
its Subsidiaries shall enter into any additional agreement providing rights
similar to this Agreement to any Person (including any agreement pursuant to
which the Corporate Taxpayer is obligated to pay amounts with respect to tax
benefits resulting from any net operating losses or other tax attributes to
which the Corporate Taxpayer becomes entitled as a result of a transaction) if
such agreement provides terms that are more favorable to the counterparty under
such agreement than those provided to the TRA Holders under this Agreement;
provided, however, that the Corporate Taxpayer (or any of its Subsidiaries) may
enter into such an agreement if this Agreement is amended to make such more
favorable terms available to the TRA Holders.

Section 7.15 Change in Law. Notwithstanding anything herein to the contrary, if,
in connection with an actual or proposed change in law, a TRA Holder reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by
such TRA Holder upon any Exchange to be treated as ordinary income rather than
capital gain (or otherwise taxed at ordinary income rates) for U.S. federal
income tax purposes or would have other material adverse tax consequences to
such TRA Holder and/or its direct or indirect owners, then at the election of
such TRA Holder and to the extent specified by such TRA Holder, this Agreement
(i) shall cease to have further effect, (ii) shall not apply to an Exchange by
such TRA Holder occurring after a date specified by it, or (iii) shall otherwise
be amended in a manner determined by such TRA Holder to waive any benefits to
which such TRA Holder would otherwise be entitled under this Agreement, provided
that such amendment shall not result in an increase in or acceleration of
payments under this Agreement at any time as compared to the amounts and times
of payments that would have been due in the absence of such amendment.

Section 7.16 Independent Nature of TRA Holders’ Rights and Obligations. The
rights and obligations of each TRA Holder are independent of the rights and
obligations of any other TRA Holder. No TRA Holder shall be responsible in any
way for the performance of the obligations of any other TRA Holder, nor shall
any TRA Holder have the right to enforce the rights or obligations of any other
TRA Holder. The obligations of each TRA Holder are solely for the benefit of,
and shall be enforceable solely by, the Corporate Taxpayer. The decision of each
TRA Holder to enter into this Agreement has been made by such TRA Holder
independently of any other TRA Holder. Nothing contained herein or in any other
agreement or document delivered at any closing (other than the Solaris LLC
Agreement), and no action taken by any TRA Holder pursuant hereto or thereto,
shall be deemed to constitute the TRA Holders as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
TRA Holders are in any way acting in concert or as a group with respect to such
rights or

 

27



--------------------------------------------------------------------------------

obligations or the transactions contemplated hereby, and the Corporate Taxpayer
acknowledges that the TRA Holders are not acting in concert or as a group and
will not assert any such claim with respect to such rights or obligations or the
transactions contemplated hereby.

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporate Taxpayer, the Agents, and the TRA Holders have
duly executed this Agreement as of the date first written above.

 

CORPORATE TAXPAYER: SOLARIS OILFIELD INFRASTRUCTURE, INC. By:  

/s/ Kyle S. Ramachandran

  Name: Kyle S. Ramachandran   Title: Chief Financial Officer AGENTS: YORKTOWN
ENERGY PARTNERS X, L.P. By:   Yorktown X Company LP, its general partner By:  
Yorktown X Associates LLC, its general partner By:  

/s/ W. Howard Keenan, Jr.

  Name: W. Howard Keenan, Jr.   Title: Member SOLARIS SUB MANAGER LLC By:  

/s/ William A. Zartler

  Name: William A. Zartler   Title: Member

[The signatures of the TRA Holders are attached in Schedule A.]

 

29



--------------------------------------------------------------------------------

SCHEDULE A

TRA HOLDERS

 

Schedule A-1



--------------------------------------------------------------------------------

HOLDERS: YORKTOWN ENERGY PARTNERS X, L.P. By:   Yorktown X Company LP, its
general partner By:   Yorktown X Associates LLC, its general partner By:  

/s/ W. Howard Keenan, Jr.

Name:   W. Howard Keenan, Jr. Title:   Member MURCHISON CAPITAL PARTNERS, L.P.
By:   Murchison Management Corp., G.P. By:  

/s/ Robert F. Murchison

Name:   Robert F. Murchison Title:   President TECOVAS PARTNERS X., L.P. By:  

/s/ Charles Marsh

Name:   Charles Marsh Title:   President, Marsh Operating Co., G.P. of Tecovas
X, L.P. TINER FAMILY PARTNERSHIP By:  

/s/ Michael L. Tiner

Name:   Michael L. Tiner Title:   General Partner LOADCRAFT SITE SERVICES, LLC
By:  

/s/ William A. Zartler

Name:   William A. Zartler Title:   Authorized Signatory

 

Schedule A-2



--------------------------------------------------------------------------------

SOLARIS ENERGY CAPITAL, LLC By:  

/s/ William A. Zartler

Name:   William A. Zartler Title:   Manager WELLS FARGO CENTRAL PACIFIC
HOLDINGS, INC. By:  

/s/ Gary Milavec

Name:   Gary Milavec Title:   Vice President FREEBIRD PARTNERS LP By:  

/s/ Curtis W. Huff

Name:   Curtis W. Huff Title:   Chairman By:  

William A. Zartler

Name:   William A. Zartler By:  

 

Name:   Mike Flinn EQUITY TRUST COMPANY, CUSTODIAN FBO KYLE RAMACHANDRAN IRA By:
 

/s/ Kyle S. Ramachandran

Name:   Kyle S. Ramachandran

 

Schedule A-3



--------------------------------------------------------------------------------

COWTOWN CONSULTING By:  

/s/ Dennis E. Ward

Name:   Dennis E. Ward Title:   Managing Director CHARLOTTE MUNN WARD ROTH C.
IRA By:  

/s/ Charlotte Munn Ward

Name:   Charlotte Munn Ward By:  

/s/ Gregory Garcia

Name:   Gregory Garcia By:  

/s/ Brian Dobbs

Name:   Brian Dobbs By:  

/s/ Jonathan Scheiner

Name:   Jonathan Scheiner By:  

/s/ Edwin Lau

Name:   Edwin Lau By:  

/s/ Cynthia Durrett

Name:   Cynthia Durrett

 

Schedule A-4



--------------------------------------------------------------------------------

By:  

/s/ Kyle Carrick

Name:   Kyle Carrick By:  

/s/ Chris Work

Name:   Chris Work By:  

/s/ Ronald Coleman

Name:   Ronald Coleman By:  

/s/ Timur Kuru

Name:   Timur Kuru By:  

/s/ Julian Burke

Name:   Julian Burke By:  

/s/ Kyle Ramachandran

Name:   Kyle Ramachandran

 

Schedule A-5